DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
Regarding the aspect of claim 1, "modifying the connected subgraph based on the indication to obtain a modified subgraph, wherein the modified subgraph has less root tables than the connected subgraph;", as the portion of Turkel initially cited shows, the initial query is divided into subgraphs. These subgraphs are then combined to make subgraphs which represent the joins of the original query (i.e. modifying the subgraphs). In the process of making the join subgraphs relevant to the original query Turkel states in [0028] - [0030] "step (c) determines which of the aggregation functions refer only to data within a join subgraph by: [0029] i) generating a list of all possible aggregation levels for the desired set of data; and [0030] ii) removing from the list each of the possible aggregation levels that are not contained in the join subgraph." This shows how the subgraphs combined to make join subgraphs would have less root tables. Additionally, the join subgraph is created and then added to in the process of making one which reflects the portion of the original query, Turkel [0022] - [0027] "Each join subgraph may be identified in step (b) by: [0023] i) selecting a source table within the desired set of data; [0024] ii) selecting, in a sequential manner, one or more target 
Regarding "generating one or more leaf queries that reference respective subject tables that are each a root table of the modified subgraph or a table including a measure referenced in the first query;", as applicant notes Turkel describes generating inline views, and looking at the citation those functions are occurring on the subgraphs. As has been established in earlier citations regarding claim 1 the subgraphs are comprised of the tables pertinent to the section of the original query. As such they contain the 'respective subject tables'. [0069] "3) generate an SQL query output…" is included in the citation because the claim limitation states that a leaf query is generated, and the citation shows generating a query for the subgraph, thus making it a leaf query of the original one.
Regarding "generating a query graph…", as Turkel notes, [0059] "Each query has a graph (or network) of joins. The nodes in this graph or network are individual tables (or folders) and the links that connect the nodes are joins. A join subgraph is simply a subset of a query's graph.", Turkel [0060] "An inline view is created by the presence of a nested select statement in an SQL query." Thus, the cited portion of Turkel [0065], where the leaf queries are described being combined, is describing the process of generating a query graph, without using those exact words. As the citation above of [0059] notes, each of the join subgraphs is a subgraph of the query's graph, thus they have one root node.
Regarding "invoking a transformed query…", Turkel clearly invokes the leaf queries, which are separate from the original query and thus are 'transformed', and the results from those calculations regarding the inline views, which would be the results from the transformed queries, is computed, thus resulting in a response to the original query using the created leaf queries.
Examiner is not sure what is unclear about "unhelpful join query results", as the definition is a join query result which does not further help answer the original query, such as a duplicate join query result. And what issue is being raised in regards to the question of basis regarding "instead of joining the tables" and "query the tables and then combine the resulting data"? The cited section of the specifications seems to deal with combining the data resulting from the leaf query (instead of creating an aggregate table before applying any filtering), just as Turkel does. It seems applicant is stating that this approach overcomes the fan trap, though that is unrelated to case prosecution.
Regarding applicant's remarks regarding characterization of subgraphs, examiner points to the citations above from Turkel [0059] and [0060] for clarification as to the meaning of inline views, and to [0065] cited previously for the description of the resulting SQL output queries.
Regarding the "directed edges", since as Turkel [0059] notes the join subgraphs are subsets of the query graph the flow from that main graph to the subgraphs is in a directed fashion.
Regarding the discussed aspects of claim 2, the examiner points out that a JOIN of two tables is simply the process of returning the data which is found in both tables. Thus, joining A with B results in the same data as joining table B with A. This is the "results level view" mentioned in the previous office action. One skilled in the art of database joins would know, however, that depending on the underlying implementation joining A with B might be significantly slower or faster than joining B with A, depending on the relative sizes, join key, or any number of factors. This is the "implementation level view". Turkel does not consider what order to process the one-to-one joins, even going so far as to state that the starting table is picked at random (Turkel [0098]). In that sense Turkel doesn't assign directionality to the links between tables. If the cited portion of Turkel is conveying any comment on dependent claim 2 it is that the claim is written broadly enough as to be easily interpreted such that it becomes virtually meaningless. If applicant wishes for claim 2 to read in a more specific way then they may wish to amend the claim(s).
Regarding remarks on claim 3, Turkel creates the subgraphs by adding one table to the subgraph at a time, essentially performing a one-to-one join between the subgraph and the table to be added, resulting in what may mirror a one-to-many join, but constituting multiple one-to-one joins. See Turkel [0078]. As for the reversing directed edges portion, as discussed regarding claim 2 this aspect seems meaningless as defined, but Turkel does take steps to reduce the number of root tables, as noted by Turkel [0071]. As for whether a person of ordinary skill in the art would be aware that recursively traversing a query graph and then building subgraphs by performing one-to-one joins on the tables to make the subgraphs, that point seems moot as that process is explicitly described in Turkel, and thus requires no prior knowledge. See Turkel [0022] - [0027]. As for checking whether the table has already been included in the subgraph see Turkel [0074] "For each join in the QueryJoinGraph variable that involves SourceTable and is not in VisitedJoinSet".
Regarding claim 4, a "reversable join path" is simply one where the order doesn't matter (see remarks regarding claim 2). The "root table" is the one which is used to build the join results. As Turkel details, when performing multiple one-to-one joins, the first table gets joined with a second, but then this process of joining tables repeats until there are no tables to be joined together. Thus, while the process described only details two tables, the fact that it is repeated until no more tables remains shows that it can cover more than just two tables. Also, since the direction of a join in inconsequential to the resulting data (again, see remarks on claim 2), the fact that Turkel picks a starting table randomly means that the join can happen in any order. See Turkel [0071] regarding random start point.
Regarding claim 5, if the act of reversing the direction of the join paths consists of checking that the root table is still a root table of the subgraph, or in other words confirming that the source table is still a part of the subgraph then when Turkel tracks which tables make up the subgraph that is also confirming what tables are a part of the subgraph. This requires no special knowledge of a person of ordinary skill in the art as the act is right there in Turkel. Additionally, while the reversing of the join path has a standard interpretation (see remarks on claim 2) the language of claim 5 adds a new definition to it for this claim, thus since Turkel does the checking and the claim says that such checking constitutes reversing the direction of the join path then Turkel does the reversing of the join path as well. This is because the applicant may redefine terms to mean something other than the standard definition. As for the exclusion of destination tables from being the root of a subgraph, if it is in the same subgraph then by being the target table it is, by definition, not the root table. If it is for a separate subgraph though then the cited Turkel [0075] where visited tables are recorded so as not to be duplicated this would prevent the already added tables from being reincluded, as a root or otherwise.
Regarding claim 7, the claim only indicates that there is a data structure representing tables in the database. If the graphs representing the tables and their links to each other don't constitute a data structure representing the tables in the database in the eyes of the applicant than perhaps there is a deeper disconnect between the examiner's and applicant's understanding of the application and a face-to-face (telephonic) discussion might be helpful in clearing up any misunderstandings.
Regarding claim 6, since the subgraphs are children of the query subgraph (see Turkel [0059]) they represent connected nodes of the query graph, but as indicated Turkel does not perform any join reduction analysis which would result in less joins, instead working to make joins faster. The inclusion of Chappell is for the teaching of the reduction of joins, which would thus mean the reduction of nodes. More specifically, this would result in the consolidation of two or more nodes into one, as the claim describes.
Regarding claim 8, as shown before Turkel contains a data structure representing the database tables. However, it looks specifically at table data, and as such to teach claim 8 it is necessary to being in Chappell because there is shown information which encompasses more than the tables, which would be included in the schema instead of just extracted from the tables. Thus, including the data described by Chappell in the data structure described by Turkel is what teaches claim 8.
The remarks regarding the remaining claims are based on the already discussed aspects, and as such do not provide any additional point for discussion.
As each of the claims have been readdressed in this response, and none of the arguments presented by the applicant have been found persuasive, the previously given rejection of claims 1-5, 7, 9-13, 15, and 17-19 under 35 U.S.C. 102, and claims 6, 8, 14, 16, and 20 under 35 U.S.C. 103 stand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turkel et al. US PG Pub 20070185833 A1.
Regarding claims 1, 9, and 17, Turkel et al. teaches a method comprising: accessing a first join graph representing tables in a database, wherein the first join graph has vertices corresponding to respective tables in the database and directed edges corresponding to join relationships (Turkel et al. [0059] "Each query has a graph (or network) of joins. The nodes in this graph or network are individual tables (or folders) and the links that connect the nodes are joins."); receiving a first query that references data in two or more of the tables of the database (Turkel et al. [0059] "Thus, with respect to the example of FIG. 2, a query may refer to the Times table 10, the Sales Facts table 11 and the Target Sales 12 and specify that the Times table 10 is joined to the Sales Facts table 11 and to the Target Sales table 12."); selecting a connected subgraph of the first join graph that includes the two or more tables referenced in the first query (Turkel et al. [0059] "Therefore, a potential subgraph of such a query may contain only the Times and Sales Facts table linked together by a join."); accessing an indication that a directed edge of the connected subgraph corresponds to a one-to-one join (Turkel et al. [0078] - [0080] "If join is a one-to-one join or a one-to-many join with the source table on the many side: i) Add join to the JoinSubGraph variable ii) Execute ExpandSubGraph(JoinSubGraph, VisitedJoinSet,"); modifying the connected subgraph based on the indication to obtain a modified subgraph, wherein the modified subgraph has less root tables than the connected subgraph (Turkel et al. [0066] - [0067] "Thus, the algorithm carries out the following steps: 1) divide the query's join graph into subgraphs (step 21 of FIG. 4);", Turkel et al. [0080] - [0081] "ii) Execute ExpandSubGraph(JoinSubGraph, VisitedJoinSet, TargetTable, QueryJoinGraph) (i.e. the ExpandSubGraph is executed recursively)", Turkel et al. [0028] - [0030] "step (c) determines which of the aggregation functions refer only to data within a join subgraph by: i) generating a list of all possible aggregation levels for the desired set of data; and ii) removing from the list each of the possible aggregation levels that are not contained in the join subgraph."); generating one or more leaf queries that reference respective subject tables that are each a root table of the modified subgraph or a table including a measure referenced in the first query (Turkel et al. [0068] - [0069] "2) generate inline views that will perform all necessary aggregation in each subgraph (step 22 of FIG. 4); 3) generate an SQL output query that comprises each inline view joined on common GROUP BY items and their grouping ID's if the items are potentially rolled up (step 23 of FIG. 4);"); generating a query graph that specifies joining of results from queries based on the one or more leaf queries to obtain a transformed query result for the first query, wherein the query graph has a single root node corresponding to the transformed query result (Turkel et al. [0065] "The inline views are used to form an SQL output query in which they are joined on common GROUP BY items and their GROUPING_IDs. Finally, a calculation involving elements from more than one of the inline views is computed."); invoking a transformed query on the database that is based on the query graph and the queries based on the one or more leaf queries to obtain the transformed query result (Turkel et al. [0065] "On execution, each inline view will perform all aggregation functions (not just at the base aggregation level) that refer to data within that inline view. [...] Finally, a calculation involving elements from more than one of the inline views is computed.", Turkel et al. [0059] "Each query has a graph (or network) of joins. The nodes in this graph or network are individual tables (or folders) and the links that connect the nodes are joins. A join subgraph is simply a subset of a query's graph.", Turkel et al. [0060] "An inline view is created by the presence of a nested select statement in an SQL query.); and presenting data based on the transformed query result (Turkel et al. [0108] - [0109] "Thus, in the first example the SQL statement generated by this algorithm would be: […] This leads to the following result set:").
Both the applicant and Turkel et al. seem to be approaching the issue of unhelpful join query results in the same way: instead of joining the tables and then querying the combined data for answers, query the tables and then combine the resulting data. The subtrees in both cases are there to allow the system to build these subqueries while preserving the links between the data for latter recombination. Turkel et al. recursively works down to the smallest subgraphs it can. In examiner's estimation this both constitutes modifying the subgraph (splitting initial ones up into smaller ones) and where the modified ones have less root tables than the connected parent one.
The broadest reasonable interpretation of "an indication", since there is no explicit definition for it in the specifications, is anything which shows or records that there's a one-to-one join between in the subgraph. Turkel et al. does this through recording joins in variables. Turkel et al.'s inline views are the product of the subgraph creation process. As the SQL queries generated from them match the applicant's leaf queries. The calculation Turkel et al. does with them is the combined query result.
Regarding additional aspects of claim 9, Turkel et al. teaches a system, comprising: a network interface, a processor, and a memory, wherein the memory stores instructions executable by the processor (Turkel et al. [0039] "FIG. 1 shows. a server 1 which is connected to a database 2. The server 1 is operable to receive requests from client computers 3, 4, 5 via a network 6.").
Regarding additional aspects of claim 17, Turkel et al. teaches a non-transitory computer-readable storage medium that includes instructions that, when executed by a processor, facilitate performance of operations (Turkel et al. [0118] "It is important to note that while the present invention has been described in the context of a fully functioning data processing system, those of ordinary skill in the art will appreciate that the processes of the present invention are capable of being distributed in the form of a computer readable medium of instructions").
Regarding claims 2, 10, and 18, Turkel et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: reversing the direction of the directed edge identified by the indication (Turkel et al. [0059] "Therefore, a potential subgraph of such a query may contain only the Times and Sales Facts table linked together by a join.").
While it seems the applicant has ascribed direction to joins based off the structure of the query, there is no inherent directionality in a join operation between tables when viewed from the results level. While there is from an implementation level that definition does not fit within the scope of the application and thus "reversing the direction of the directed edge" in this case simply means the process makes subgraphs starting at either table, which Turkel et al. does since it does not ascribe arbitrary directionality to the joins.
Regarding claims 3 and 11, Turkel et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: selecting, based on the indication, a second connected subgraph of the connected subgraph that includes only edges that correspond to a one-to-one join (Turkel et al. [0065] "An inline view is then generated for each join subgraph within the set of data."); and iteratively reversing one or more directed edges of the second connected subgraph, including the directed edge identified by the indication, to reduce a number of root tables in the second connected subgraph (Turkel et al. [0071] "once a join has been processed it is added to VisitedJoinSet, which therefore contains the joins that have already been processed by the ExpandSubGraph function; all joins emanating from element.getSourceTable( ) are recursively explored, and this argument therefore refers to the database table from which the ExpandSubGraph function should recurse; and QueryJoinGraph is a collection of all the joins in the subject query.", Turkel et al. [0074] "For each join in the QueryJoinGraph variable that involves SourceTable and is not in VisitedJoinSet").
Since Turkel et al. recursively breaks subgraphs down into their smallest forms the potentially N-1 joins in the original will inevitably be broken down into 1-1 join subgraphs, or as Turkel et al. calls them, inline views. Examiner interprets this claim to match Turkel et al. where Turkel et al. marks join relations which have already been mapped and thus does not process them again which reduces the number of table linked in subsequent subgraphs.
Regarding claims 4, 12, and 19, Turkel et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: identifying, based on the indication, one or more reversible join paths in the connected subgraph, wherein the one or more reversible joins paths each connect a source vertex corresponding to a root table of the connected subgraph to a destination vertex corresponding to a shared dimension table of the connected subgraph that is shared with another root table of the connected subgraph (Turkel et al. [0075] - [0081] "For each join in the QueryJoinGraph variable that involves SourceTable and is not in VisitedJoinSet: a) Set variable TargetTable to the table other than the source table that is joined by the join b) Add the join to the VisitedJoinSet variable c) If join is a one-to-one join or a one-to-many join with the source table on the many side: i) Add join to the JoinSubGraph variable ii) Execute ExpandSubGraph(JoinSubGraph, VisitedJoinSet, TargetTable, QueryJoinGraph) (i.e. the ExpandSubGraph is executed recursively)"); and reversing the direction of at least one of the one or more reversible join paths by reversing one or more directed edges of the connected subgraph that are identified by the indication as corresponding to a one-to-one join (Turkel et al. [0073] "Execute the function ExpandSubGraph(JoinSubGraph, VisitedJoinSet, element.getSourceTable( ), QueryJoinGraph). Of the arguments to the ExpandSubGraph function: JoinSubGraph is the variable which will be populated by the execution of the ExpandSubGraph function to contain the join subgraph; once a join has been processed it is added to VisitedJoinSet, which therefore contains the joins that have already been processed by the ExpandSubGraph function; all joins emanating from element.getSourceTable( ) are recursively explored").
Turkel et al.'s recursive exploration would seem to traverse joins in any direction, driven only by the starting place, the pattern of joins between tables, and any random choice (Turkel et al. picks a join to traverse randomly when there are multiple choices). Since a join does not inherently have a direction the edge traversal Turkel et al. does in making subgraphs, including those instances where one tree joins with more than one other, seems to describe the claimed aspect.
Regarding claims 5 and 13, Turkel et al. teaches wherein reversing the direction of the at least one of the one or more reversible join paths comprises: checking that the root table of the at least one of the one or more reversible join paths is still a root table of the modified subgraph (Turkel et al. [0076] - [0077] "Set variable TargetTable to the table other than the source table that is joined by the join b) Add the join to the VisitedJoinSet variable"); and checking that the shared dimension table corresponding to the destination vertex of the at least one of the one or more reversible join paths would not become a root table of the modified subgraph (Since already traversed joins are excluded in subsequent recursive calls it would be impossible for previous root nodes to be subsequent root nodes as well.).
The algorithm as described by Turkel et al. traverses a join graph until all the joins have been accounted for before returning up the recursion. As the exit condition is an absence of joins to traverse that translates to exiting when the current node no longer has any children.
Regarding claim 7 and 15, Turkel et al. teaches wherein indication includes a data structure in a data model representing tables in the database (Turkel et al. [0059] "Each query has a graph (or network) of joins. The nodes in this graph or network are individual tables (or folders) and the links that connect the nodes are joins."). Turkel et al. indicates a data structure of tables in the database in the graph that it creates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turkel et al. US PG Pub 20070185833 A1 as applied to claim 1 above, and further in view of Chappell et al. US PG Pub 20120066206 A1.
Regarding claims 6, 14, and 20, Turkel et al. does not teach wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication.
Chappell et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication (Chappell et al. [0028] "At step 215, the query is compiled for execution against the desired data. […] By looking at the data that will be required in later operations, it may be possible to reduce the number of joins in the query.").
While Turkel et al. does the same sort of query analysis and reformulation as the claims, Turkel et al. does not do any comparison of the data which would result from said subqueries. As such merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication is not taught because Turkel et al. would not know that such an action would result in an identical query result. Chappell et al., on the other hand, does look at the possible results from queries, and attempts to cut out joins when they are unnecessary, in view of the data they would return.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Turkel et al. with Chappell et al., that in order to reduce the number of subqueries generated when their results would yield an identical combined result, they would combine the data based query join pruning from Chappell et al. with the subgraph query creation from Turkel et al.
Regarding claims 8 and 16, Turkel et al. does not teach wherein indication includes a data structure in a schema of the database.
Chappell et al. teaches wherein indication includes a data structure in a schema of the database (Chappell et al. [0038] "Those of ordinary skill will recognize a variety of ways to evaluate operations against data depending on the format of the data system, the query format, and/or the given operation.").
While Turkel et al. indicates the structure of the tables used in the query, it does not explicitly indicate structure of the database regardless of the query and instead in view of the schema. However, Chappell et al., being concerned with the contents of the tables, does look at the data structures in light of the database schema.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Turkel et al. with Chappell et al., that in order to include query independent table links in the indication, they would combine the schema defined table links from Chappell et al. with the subgraph indications from Turkel et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163